APPLICATION FOR REHEARING
No 1609. Decided July 6, 1940
BY THE COURT:
Submitted on application of J. Thomas Sebald, Executor of Charles W. Shartle. deceased, for rehearing.
We have examined the application and find no new matter therein suggested and, being of the same opinion as. stated in our original decision, the application will be denied.
We have noted the request for re-argument but it is not our practice to have oral presentation on applications for rehearing and we know of no sufficient reason to require a waiver of the rule in this case.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.